Citation Nr: 0928143	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1956 to March 
1962. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which denied the above claim. 

This matter was previously before the Board in September 
2007, April 2008, and October 2008, during which it was 
remanded for further development.  It is now returned to the 
Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

When the Board remanded this case in October 2008, it 
directed the RO/AMC to obtain a copy of the Veteran's 
September 2004 VA audio examination results, as well as any 
other VA audiological testing results not already included in 
the claims file.

A review of the record shows that, in December 2008, the 
RO/AMC requested that the Gainesville, Florida, VA Medical 
Center provide a complete report of any hearing examinations 
and testing done in September 2004, as well as any and all 
hearing examination notes and hearing test results that may 
be in the Veteran's paper records.  While a copy of the 
September 2004 audiology consultation report was associated 
with the claims file, which provided general information 
regarding the Veteran's hearing loss consultation, a copy of 
the audiogram and audio examination results was not obtained.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand orders, and 
imposes upon the Secretary a concomitant duty to ensure 
compliance with the terms of the remand.  Id. at 271.  In 
light of the foregoing, because the September 2004 audio 
examination results have not been obtained, the Board must 
remand this matter for compliance with the October 2008 
remand instructions.  Id.  As the case is being remanded for 
the foregoing reason, any recent VA treatment records should 
also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements 
to obtain the results of the 
audiological testing conducted at the 
Gainesville, Florida, VA Medical 
Center, specifically the audiogram 
tests performed on September 29, 2004.  
Also, the RO/AMC shall request any 
records related to the Veteran's 
bilateral hearing loss, including 
audiograms, dated since April 2005.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

The Board reiterates that it is 
obligated by law to ensure that the 
RO/AMC complies with its directives.  
If the appeal is returned to Board 
without compliance of the remand 
directives by the RO/AMC, or the RO 
otherwise having jurisdiction of the 
claims file, another remand will likely 
result.  Stegall, 11 Vet. App. at 271.

3.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case, containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




